 1                                                       THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                                   UNITED STATES DISTRICT COURT
 6
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8
     UNITED STATES OF AMERICA,                           )   No. CR12-016-RAJ
 9                                                       )       CR19-036-RAJ
                          Plaintiff,                     )
10                                                       )
                     v.                                  )   ORDER GRANTING EMERGENCY
11                                                       )   MOTION FOR TEMPORARY
     JOHNATHAN PHAIR,                                    )   RELEASE FROM CUSTODY TO
12                                                       )   ATTEND FUNERAL SERVICES
                          Defendant.                     )
13                                                       )
14
15              THIS MATTER has come before the Court on Johnathan Phair’s emergency

16   motion for temporary release from custody to attend the memorial service for his

17   cousin. The Court has considered the motion and records in this case and hereby

18   GRANTS the motion.

19              IT IS NOW ORDERED:

20              1.        Mr. Phair should be released from FDC SeaTac on June 19, 2019, at

21   8:00 a.m. to the custody of his mother, Candace Wright; and

22              2.        During his temporary release, Mr. Phair shall either be in transit to or

23   from the location of the funeral services at Moles Funeral Home in Ferndale,

24   Washington, and at all times be in the custody of his mother, Candace Wright; and

25   ///

26   ///

                                                                       FEDERAL PUBLIC DEFENDER
           ORDER FOR TEMPORARY RELEASE FROM                               1601 Fifth Avenue, Suite 700
           CUSTODY TO ATTEND FUNERAL SERVICES                               Seattle, Washington 98101
           (Johnathan Phair, CR12-016 & CR19-036) - 1                                  (206) 553-1100
 1          3.     Candace Wright will return Mr. Phair to FDC SeaTac no later than
 2   6:00 p.m. on June 19, 2019.
 3          DATED this 18th day of June, 2019.
 4
 5
                                                    A
                                                    The Honorable Richard A. Jones
 6
                                                    United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                             FEDERAL PUBLIC DEFENDER
       ORDER FOR TEMPORARY RELEASE FROM                         1601 Fifth Avenue, Suite 700
       CUSTODY TO ATTEND FUNERAL SERVICES                         Seattle, Washington 98101
       (Johnathan Phair, CR12-016 & CR19-036) - 2                            (206) 553-1100
